1

2

3

4

5

6

7

8                                    UNITED STATES DISTRICT COURT

9                                  CENTRAL DISTRICT OF CALIFORNIA

10

11   GUILLERMO TRUJILLO CRUZ,                     )    Case No. ED CV 19-1122-JAK(E)
                                                  )
12                         Plaintiff(s),          )
                                                  )
13                 v.                             )    ORDER DENYING REQUEST TO
                                                  )    PROCEED WITHOUT PREPAYMENT OF
14   LT. J. LIBERT, et al.,                       )    FILING FEES AND CLOSING CASE
                                                  )
15                         Defendant(s).          )
                                                  )
16

17          On June 24, 2019 , the Court denied plaintiff’s request to file this action without prepayment

18   of the filing fees, but granted plaintiff leave to amend. The Court ordered plaintiff to pay the filing

19   fees in full within 30 days and advised him that failure to do so would result in closure of the case.

20   Plaintiff has failed to pay the fees or otherwise respond. Accordingly, the Request to Proceed

21   without Prepayment of Filing Fees is denied and the case is closed.

22          IT IS SO ORDERED.

23

24   Dated: August 29, 2019
                                                                             John A. Kronstadt
25                                                                      United States District Judge
26

27

28
